                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :       No. 3:14cr270-2
                                                      :             3:18cv141
                       v.                             :       (Judge Munley)
                                                      :
DESMOND MERCER,                                       :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is Defendant Desmond Mercer’s pro se

motion to vacate and correct his sentence under 28 U.S.C. § 2255. (Doc. 463).

The parties have briefed their respective positions, and the matter is ripe for

disposition.

Background and Procedural History

       On October 21, 2014, a grand jury indicted Defendant Mercer, along with

several other defendants, on conspiracy to distribute heroin and related charges.

(Doc. 36, Indictment). Pursuant to the terms of a Rule 11 plea agreement,

Defendant Mercer pleaded guilty to one count of conspiracy to distribute and

possess with intent to distribute heroin in violation of 21 U.S.C. § 846. (Doc. 228,

Plea Agreement at 1-2). The parties agreed to recommend that Defendant

Mercer be sentenced to a 168-month term of imprisonment. (Id. at 9).
     The United States Probation Office then filed a presentence report (“PSR”)

regarding Defendant Mercer. (Doc. 296, PSR). Based on at least two prior

convictions, the PSR designated Defendant Mercer as a “career offender”

pursuant to § 4B1.1 of the United States Sentencing Guidelines Manual (the

“Guidelines” or “U.S.S.G.”). (Id. at 8). The PSR additionally found that

Defendant Mercer had a criminal history score of fifteen (15), which assigned him

a criminal history category of VI. (Id. at 13). Given these findings, the PSR

determined that Defendant Mercer’s applicable Guidelines range was 151 to 188

months of imprisonment. (Id. at 18).

     On March 2, 2016, the court sentenced Defendant Mercer to the parties’

recommended 168 month-term of imprisonment. (Doc. 302, Judgment).

Defendant Mercer subsequently appealed his sentence to the United States

Court of Appeals for the Third Circuit on March 16, 2016. (Doc. 307, Notice of

Appeal). The Third Circuit affirmed his sentence on February 1, 2017. (Docs.

391 & 398, Judgment and Mandate of the U.S. Ct. of Appeals). Defendant

Mercer then filed a pro se motion for reduction of sentence under 18 U.S.C. §

3582(c), (Doc. 403), which the court denied by way of memorandum and order

on October 7, 2019. (Docs. 505 & 506).

     On January 19, 2018, while his § 3582(c) motion remained pending,

Defendant Mercer filed the instant pro se motion to vacate, set aside or correct

                                         2
sentence under 28 U.S.C. § 2255. (Doc. 463). In his supporting memorandum

of law, Defendant Mercer alleges that his attorney, Jason Asbell (“Attorney

Asbell”), provided ineffective assistance of counsel in the following two respects:

(1) by failing to challenge the calculation of his criminal history score, which

erroneously accounted for a previously dismissed offense carrying three (3)

criminal history points; and (2) by failing to object to his classification as a career

offender, given that one of his prior convictions under 35 PA. CONS. STAT. ANN. §

780-113(a)(30) did not constitute a “predicate offense” under the Guideline’s

career offender provision. 1 (Doc. 486, Def.’s Mem. in Supp. at 3-11). The

Government filed a brief in opposition on May 17, 2018 and argued that the

career offender section of the Guidelines applied to Defendant Mercer for

sentencing enhancement purposes. (Doc. 487). Defendant Mercer then filed a

reply brief on June 22, 2018. (Doc. 492).

        Upon review of Defendant Mercer’s reply brief, the court temporarily stayed

this case pending the outcome of United States v. Glass, 701 F. App’x 108 (3d

Cir. 2017). (Doc. 493). In Glass, the Third Circuit addressed the issue of

whether a controlled substance offense under 35 PA. CONS. STAT. ANN. § 780-

113(a)(30) also qualified as a predicate offense pursuant to U.S.S.G. § 4B1.1.

On March 27, 2019, the court lifted the stay and directed the parties to file


1
    U.S.S.G. § 4B1.1.
                                           3
supplemental memoranda regarding the Third Circuit’s decision in United States

v. Glass, 904 F.3d 319 (3d Cir. 2018) cert. denied, no. 18-1748, 2019 WL

113432 (U.S. Jan. 7, 2019). (Doc. 495). The government filed a supplemental

brief on March 20, 2019, asserting that the Glass decision foreclosed Defendant

Mercer’s arguments in support of § 2255 relief. (Doc. 496). After receiving two

extensions of time, (Docs. 500 & 502), Defendant Mercer filed a supplemental

brief on October 18, 2019, (Doc. 507), bringing the case to its present posture.

Jurisdiction

      As Defendant Mercer brings his motion under 28 U.S.C. § 2255, we have

jurisdiction under 28 U.S.C. § 1331 (“The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.”). We also have jurisdiction under 28 U.S.C. § 2241 (“Writs of

habeas corpus may be granted by . . . the district courts[.]”).

Standard of review

      Generally, a federal prisoner in custody under the sentence of a federal

court may, within one year from when the judgment becomes final, move the

sentencing court to “vacate, set aside, or correct” a sentence “imposed in

violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

A federal prisoner may also file a § 2255 motion within one year from “[t]he date

on which the right asserted was initially recognized by the Supreme Court, if that

                                            4
right was newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3). A § 2255

motion may attack a federal prisoner’s sentence on any of the following grounds:

(1) the judgment was rendered without jurisdiction; (2) the sentence imposed was

not authorized by law or otherwise open to collateral attack; or (3) there has been

such a denial or infringement of the Constitutional rights of the prisoner as to

render the judgment vulnerable to collateral attack. 28 U.S.C. § 2255(b).

      Section 2255 does not, however, afford a remedy for all errors that may

have been made at trial or sentencing. United States v. Essig, 10 F.3d 968, 977

n.25 (3d Cir. 1993). Rather, § 2255 permits relief for an error of law or fact

constituting a “fundamental defect which inherently results in complete

miscarriage of justice.” United States v. Eakman, 378 F.3d 294, 298 (3d Cir.

2004) (citing United States v. Addonizio, 442 U.S. 178, 185 (1979)). If the court

determines that the sentence was not authorized by law, was unconstitutional, or

is otherwise open to collateral attack, the court may vacate the judgment,

resentence the prisoner, or grant the prisoner a new trial as appropriate. See 28

U.S.C. § 2255(b).

Standard of review for ineffective assistance of counsel claims

      As noted above, the instant petition raises issues of ineffectiveness of

counsel. The Sixth Amendment to the United States Constitution guarantees

                                         5
criminal defendants the right to counsel. U.S. CONST. AMEND. VI. In Strickland v.

Washington, the United States Supreme Court determined that “‘the right to

counsel is the right to the effective assistance of counsel.’” 466 U.S. 668, 686

(1984) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)).

Counsel is ineffective when “counsel's conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686. As such, to succeed on an

ineffectiveness claim under Strickland, a defendant must convince the court of

two factors: 1) deficient performance by counsel; and 2) prejudice from that

deficient performance. Id. at 687.

      Satisfying the first factor requires a “showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. In assessing an attorney's

performance, courts apply a highly deferential level of scrutiny. See Marshall v.

Cathel, 428 F.3d 452, 462 (3d Cir. 2005) (quoting Strickland, 466 U.S. at 689).

This deference is afforded because “counsel is strongly presumed to have

rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment.” Strickland, 466 U.S. at 690.

      To satisfy the second factor, “the defendant must show that the deficient

performance prejudiced the defense” by demonstrating that “counsel's errors

                                         6
were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Id. Put another way, “the party claiming ineffective assistance ‘must

show that there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.’” Campbell v.

Burris, 515 F.3d 172, 184 (3d Cir. 2008) (quoting Strickland, 422 U.S. at 694).

“In the sentencing context, prejudice exists where the deficient performance

affected a defendant's sentence.” United States v. Hankerson, 496 F.3d 303,

310–11 (3d Cir. 2007) (citing Glover v. United States, 531 U.S. 198, 203-04

(2001)); see e.g. United States v. Otero, 502 F.3d 331, 337 (3d Cir. 2007)

(finding that “[t]he prejudice prong is satisfied ‘when a deficiency by counsel

resulted in a specific, demonstrable enhancement in sentencing . . . which would

not have occurred but for counsel's error”). However, “‘[i]t is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceedings . . . not every error that conceivably could have influenced the

outcome undermines the reliability of the proceeding.’” Id. (quoting Strickland,

466 U.S. at 693).

      Further, counsel cannot be held to be ineffective for failing to pursue a

meritless issue. Werts v. Vaughan, 228 F.3d 178, 203 (3d Cir. 2000). In nearly

all cases, relief under § 2255 for ineffectiveness of counsel is only available to

defendants who make adequate showings with respect to both factors of

                                          7
the Strickland test. See Strickland, 466 U.S. at 686. “Where the record is

sufficient to allow determination of ineffective assistance of counsel, an

evidentiary hearing to develop the facts is not needed.” United States v.

Headley, 923 F.2d 1079, 1083 (3d Cir. 1991) (citing Government of Virgin Islands

v. Zepp, 748 F.2d 125, 133 (3d Cir.1984)); see also Campbell, 515 F.3d at 183

(“‘[T]o merit a hearing, a claim for ineffective assistance of counsel, accepting the

veracity of its allegations, must satisfy both prongs of the Strickland test, deficient

counsel and prejudice to the defense.’” (quoting Wells v. Petsock, 941 F.2d 253,

559-60 (3d Cir. 1991))).

Discussion

      In his § 2255 motion, Defendant Mercer raises two ineffective assistance of

counsel claims. First, Defendant Mercer alleges that Attorney Asbell was

ineffective for failing to challenge the PSR’s assignment of three (3) criminal

history points for a previously dismissed case (“Ground I”). (Doc. 486, Def.’s

Mem. in Supp. at 4-5). Defendant Mercer asserts that his resulting criminal

history score led to an increased criminal history category of VI, as well as a less

favorable custody level within the Bureau of Prisons (“BOP”). (Id.) Defendant

Mercer also challenges Attorney Asbell’s failure to contest his classification as a

career offender under U.S.S.G. § 4B1.1, which caused an enhanced sentence




                                          8
under the Guidelines. (“Ground II”). (Id. at 6-10). We will address each ground

in turn. 2

I. Failure to Challenge Career Offender Designation 3

       As mentioned supra, the PSR classified Defendant Mercer as a career

offender pursuant to U.S.S.G. § 4B1.1. (PSR at 8). Under this provision of the

Guidelines, a defendant is properly classified as a career offender if:

       (1) the defendant was at least eighteen years old at the time the
       defendant committed the instant offense of conviction; (2) the instant
       offense of conviction is a felony that is either a crime of violence or a

2
  In deciding the instant motion, the court takes judicial notice of the information
gleaned from the publicly available state court dockets in Defendant Mercer’s
underlying criminal proceedings in both New Jersey and Pennsylvania. See e.g.
Case No. 08002701 (Morris Cnty. Super. Ct., Indictment No. 09-02-00230-A);
Case No. 09002132 (Morris Cnty. Super. Ct., Indictment No. 10-01-00002-A);
Commonwealth v. Mercer, Docket No. CP-40-CR-0002384-2010 (Luzerne Cnty.
Ct. Com. Pl.); Commonwealth v. Mercer, Docket No. MJ-45106-CR-0000169-
2014 (M.D.J.); Commonwealth v. Mercer, Docket No. CP-35-CR-0001326-2014
(Lackawanna Cnty. Ct. Com. Pl.). The court may properly take judicial notice of
these state court docket reports as a matter of adjudicative fact. See FED. R.
EVID. 201(b)-(c); see also United States v. Frederick, No. CR 6-83, 2016 WL
5852016, at *3 n.3 (W.D. Pa. Oct. 6, 2016) (taking judicial notice of state court
docket reports to determine whether defendant was properly subject to the
career offender enhancement under U.S.S.G. § 4B1.1 (citing Dixon v. Williams,
2015 U.S. Dist. LEXIS 131278 (M.D. Pa. Aug. 3, 2015))). Further, by way of
reference, the court has attached copies of certain judicially noticed docket
sheets to the instant memorandum. (Attach. No. 1-4); see Paez v. Sec’y, Fla.
Dep’t of Corr., 931 F.3d 1304, 1308 (11th Cir. 2019) (“We think the best practice
would be to include copies of any judicially noticed records as part of the Order
that relies upon them, so as to ensure the inmate receives them.”).
3
 Although Defendant Mercer presents his claims in a different order, the Court
will address Ground II first, as its resolution impacts the disposition of Ground I.

                                           9
     controlled substance offense; and (3) the defendant has at least two
     prior felony convictions of either a crime of violence or a controlled
     substance offense.
U.S.S.G. § 4B1.1

      Of relevance here, the Guidelines define “a controlled substance offense”

as (1) “an offense . . . punishable by imprisonment for a term exceeding one

year” that (2) “prohibits the manufacture, import, export, distribution, or

dispensing of a controlled substance (or counterfeit substance) or the possession

of a controlled substance (or a counterfeit substance) with intent to manufacture,

import, export, distribute, or dispense.” Id.; U.S.S.G. § 4B1.2(b). “A state

conviction cannot qualify as a ‘controlled substance offense’ if its elements are

broader than those listed in § 4B1.2(b).” United States v. Glass, 904 F.3d 319,

321 (3d Cir. 2018) (citing Mathis v. United States, 136 S.Ct. 2243, 2251 (2016)).

      A review of the PSR reveals that Defendant Mercer’s career offender

designation was based on the following prior convictions:

             (1) A March 3, 2010 conviction in Morris County, New Jersey
      for possession of a controlled dangerous substance with intent to
      distribute, in violation of N.J.S.A. 2C:35-5a(1) and N.J.S.A. 2C:35-
      5a(3) (the “Morris County PWID Conviction”)4; and

          (2) An August 27, 2010 conviction in Luzerne County,
      Pennsylvania for possession with intent to deliver heroin, in violation



4
 Mercer, Case No. 09002132 (Morris Cnty. Super. Ct., Indictment No. 10-01-
00002-A). (PSR at 12, ¶ 42).

                                          10
     of 35 PA. CONS. STAT. ANN. § 780-113(a)(30) (the “Pennsylvania
     PWID Conviction”).5
(PSR at 8-12, ¶¶ 27, 42, 43).

      Defendant Mercer argues that the Pennsylvania PWID Conviction does not

constitute a predicate conviction under U.S.S.G. § 4B1.1(a), as the elements of

35 PA. CONS. STAT. ANN. § 780-113(a)(30) are broader than those articulated in

the Guideline’s definition of a “controlled substance offense.”6 (Doc. 486, Def.s’

Mem. in Supp. at 9). Defendant Mercer thus claims that Attorney Asbell was

ineffective for failing to raise this issue and object to his career offender

designation. (Id.) The government responds that this claim lacks merit, as the

Pennsylvania PWID Conviction clearly qualifies as a “controlled substance

offense” under the Guidelines. (Doc. 487, Gov’t’s Br. in Opp’n at 5-6). The

government further contends that the case law upon which Defendant Mercer

relies—United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), cert. denied, 138

S.Ct. 1453 (2018)7 and United States v. Glass, 904 F.3d 319 (3d Cir. 2018), cert.


5
 Commonwealth v. Mercer, Docket No. CP-40-CR-0002384-2010 (Luzerne
Cnty. Ct. Com. Pl.). (PSR at 12, ¶ 43).
6
 Defendant Mercer does not challenge whether the Morris County PWID
Conviction qualifies as a predicate offense under U.S.S.G. §§ 4B1.1(a) and
4B1.2(b). Therefore, the court will limit its inquiry to the Pennsylvania PWID
Conviction at issue.
7
 Defendant Mercer cites to the Hinkle decision in support of his argument that 35
PA. CONS. STAT. ANN. § 780-113(a)(30) “does not qualify as a ‘controlled
substance offense’ under the guidelines because it criminalized conduct that is
                                       11
denied, 139 S. Ct. 840 (2019)—does not support his averments. (Id.; Doc. 496,

Gov’t’s Suppl. Br. at 2-4).

      Defendant Mercer’s argument is unavailing based on the controlling

decision in Glass, which was published after the parties filed their initial briefs.

904 F.3d 319. Like Defendant Mercer, the defendant in Glass argued that his

prior conviction under 35 PA. CONS. STAT. ANN. § 789-113(a)(30) was “broader

than the Guidelines’ definition of a ‘controlled substance offense’ to the extent it

criminalizes a mere offer to sell drugs.’” 904 F.3d at 322. The United States

Court of Appeals for the Third Circuit rejected this argument and held that

“because § 780-113(a)(30) does not sweep more broadly than § 4B1.2, it is a

‘controlled substance offense’ and may serve as a predicate offense to a career-

offender enhancement under § 4B1.1.” Id. at 324; accord United States v.

Lamar, 776 F. App’x 766, 768 (3d Cir. 2019); United States v. Rutherford, 757 F.



not included within the guideline definition of a controlled substance offense.”
(Doc. 486, Def.’s Mem. in Supp. at 9); see Hinkle, 832 F.3d at 574 (holding that
the defendant’s conviction under a Texas statute, which criminalized delivery of a
controlled substance, included a “greater swath of conduct than the elements of
[U.S.S.G. § 4B1.1],” and thus could “[n]ot serve as a predicate [controlled
substance] offense under the Career Offender Guideline provision. . .”). As
noted by the government, the Hinkle decision is neither binding on this court nor
based on the Pennsylvania statute at issue. (Doc. 487, Gov’t’s Br. in Opp’n at 5-
6). Further, the United States Court of Appeals for the Third Circuit determined
that the definition of “deliver” under 35 PA. CONS. STAT. ANN. § 789-113(a)(30) is
distinguishable from the Texas statute in Hinkle. See Glass, 904 F.3d at 323.
Therefore, Defendant Mercer’s reliance on Hinkle is unpersuasive.
                                          12
App'x 83, 85 (3d Cir. 2018). Therefore, contrary to Defendant Mercer’s position,

the Pennsylvania PWID Conviction constitutes a controlled substance offense

under the Guidelines. See Glass, 904 F.3d at 324; U.S.S.G. §§ 4B1.1 and

4B1.2.

      Defendant Mercer cannot fault Attorney Asbell for failing to challenge his

career criminal designation, which was properly based on the Morris County

PWID Conviction and the Pennsylvania PWID Conviction, or otherwise

demonstrate that such a failure prejudiced him. See Werts v. Vaughan, 228 F.3d

178, 203 (3d Cir. 2000); see also Alexander v. United States, No. 1:14-CR-240-1,

2019 WL 4273863, at *5 (M.D. Pa. Sept. 10, 2019) (finding that the petitioner’s

prior conviction under 35 PA. CONS. STAT. ANN. § 780-113(a)(30) was a controlled

substance offense under U.S.S.G. § 4B1.2, and that “[a]ny argument by

petitioner’s counsel otherwise would have been meritless”). As such, Ground II

of the instant § 2255 motion will be denied.

II. Failure to Challenge Criminal History Computation

      Defendant Mercer also raises an ineffective assistance of counsel claim

regarding Attorney Asbell’s failure to challenge his criminal history computation in

the PSR. (Doc. 486, Def.’s Mem. in Supp. at 3-6). Specifically, Defendant

Mercer argues that the PSR erroneously included three (3) criminal history points

based on a prior conviction in Morris County, New Jersey for possession of a

                                        13
controlled substance and resisting arrest (the “Morris County Case”). (Id. at 4;

PSR at 11, ¶ 39). According to Mercer, its inclusion raised his criminal history

score from twelve (12) points to fifteen (15) points, and resulted in a criminal

history category of VI instead of V. (Doc. 486, Def.’s Mem. in Supp. at 4).

Defendant Mercer additionally alleges that the erroneous criminal history score

adversely impacted his BOP custody classification, as it caused him to be

housed in a more restrictive Penitentiary instead of a lower-security Federal

Correctional Institution. (Id. at 4-5; Doc. 507, Def.’s Suppl. Br. at 4).

      In support of his argument, Defendant Mercer points to a printout from the

New Jersey criminal docketing system. 8 (Doc. 486-1, Def.’s Ex. A at 2). This

docket printout, which pertains to the Morris County Case, indicates that Count

One (1) of the criminal indictment was dismissed on April 17, 2009. (Id.) Under

the section listed “action reason,” the excerpt states “dismiss plea barg.” (Id.)

Accordingly, Defendant Mercer avers that Attorney Asbell rendered ineffective

assistance by failing to challenge the three (3) criminal history points that were

assessed “for a case that had clearly been dismissed as part of a Plea

Agreement.” (Doc. 486, Def.’s Mem. in Supp. at 4).




8
  PROMIS/Gavel Public Access, https://portal.njcourts.gov/webe4ExternalPGPA/
(last visited Oct. 31, 2019).
                                      14
      The court is not persuaded by Defendant Mercer’s argument. A review of

the publicly available Morris County Case docket reveals that Indictment No. 09-

02-00230-A (the “Indictment”) charged Defendant Mercer with the following

criminal counts: (1) manufacturing, distributing or dispensing a controlled

dangerous substance (“CDS”) in violation of N.J.S.A. 2C:35-5B(2) (“Count 1”);

possession of a CDS in violation of N.J.S.A. 2C:35-10A(1) (“Count 2”); resisting

arrest in violation of N.J.S.A. 2C:29-2A(3) (“Count 3”); and hindering

apprehension in violation of N.J.S.A. 2C:29-3B(1) (“Count 4”). See Case No.

08002701 (Morris Cnty. Super. Ct., Indictment No. 09-02-00230-A),

Charge/Disposition Detail (Attach. No. 1). While the docket confirms that Count

1 was dismissed on April 17, 2009, it also reflects that Defendant Mercer pled

guilty to Count 2 of the Indictment on February 18, 2009. (Id.) Therefore, the

dismissal that Defendant Mercer cites to in his § 2255 motion only extends to

Count 1 of the Indictment, and not the Morris County Case in its entirety.

      Further, Defendant Mercer’s contention that the PSR erroneously

calculated three (3) points for the Morris County Case is without merit. Under the

Guidelines, a defendant receives three (3) criminal history points “for each prior

sentence of imprisonment exceeding one year and one month.” U.S.S.G. §

4A1.1(a). Here, Defendant Mercer received a suspended sentence on April 17,

2009 in connection with his conviction for Count 2 of the Indictment. (PSR at 11,

                                        15
¶ 30); Case No. 08002701 (Morris Cnty. Super. Ct., Indictment No. 09-02-00230-

A), Aggregate Sentence Detail (Attach. No. 2). After his probation was revoked

for new criminal conduct, however, Defendant Mercer was re-sentenced to a

three (3) year term of imprisonment on March 5, 2010. (Id.) As such, given that

the sentence at issue exceeded one year and one month, the PSR accurately

added three (3) points to Defendant Mercer’s criminal history score for the Morris

County Case. See U.S.S.G. § 4A1.1(a).

      Moreover, according to the Guidelines, a criminal history score of thirteen

(13) or more establishes a criminal history category of VI. U.S.S.G. ch. 5, pt. A.

Nonetheless, a “career criminal” designation under § 4B1.1 establishes a criminal

history category of VI “in every case.” U.S.S.G. § 4.B1.1(b). As discussed

supra, the PSR properly classified Defendant Mercer as a career criminal. Thus,

even if the PSR erroneously assessed fifteen (15) criminal history points instead

of twelve (12), the inclusion of the Morris County Case had no impact on

Defendant Mercer’s ultimate criminal history category of VI or advisory

sentencing range. See Williams v. United States, 503 U.S. 193, 203 (1992)

(holding that sentencing decisions need not be remanded if “the error did not

affect the district court’s selection of the sentence imposed” (citation omitted));

see also United States v. Isaac, 655 F.3d 148, 158 (3d Cir. 2011) (finding that the

improper assignment of a criminal history point amounted to harmless error, as

                                         16
“even with the one-point reduction [the defendant] would remain in criminal

history category IV and the same Guideline range would have applied”).

      For these reasons, the court does not find that Attorney Asbell was

ineffective for failing to challenge the inclusion of the Morris County Case9 in

Defendant Mercer’s criminal history score. Werts v. Vaughan, 228 F.3d 178, 203

(3d Cir. 2000) (holding that counsel cannot be found to be ineffective for

declining to raise a meritless issue). Accordingly, Ground I of Defendant

Mercer’s § 2255 motion will be denied.


9
  Defendant Mercer’s supplemental brief also argues, for the first time, that the
PSR improperly assessed points for a driving under the influence charge. (Doc.
507, Def.’s Suppl. Br. at 2-4). When liberally construed, Defendant Mercer
appears to challenge the PSR’s assignment of two (2) criminal history points for
a driving under the influence of alcohol or a controlled substance conviction in
Lackawanna County on October 29, 2014 (the “DUI Conviction”). (PSR at 13, ¶
44). Defendant Mercer alleges that the DUI Conviction “was invalid as it was a
misdemeanor charge,” and asks the court to “investigate this matter.” (Id.)
       Insofar as Defendant Mercer seeks to exclude the DUI Conviction from the
PSR, or otherwise allege that Attorney Asbell was ineffective for failing to seek
the same, his argument is unpersuasive. According to the Guidelines, two (2)
criminal history points are assessed for “each prior sentence of imprisonment of
at least sixty days . . .” U.S.S.G. § 4A1.1; see also U.S.S.G. § 4A1.2 cmt. n.5.
(U.S. SENTENCING COMM’N 2012) (“Convictions for driving while intoxicated or
under the influence (and similar offenses by whatever name they are known) are
always counted [in the criminal history computation], without regard to how the
offense is classified.”). Here, the DUI Conviction resulted in a sentence of three
(3) to six (6) months of imprisonment. (PSR at 13, ¶ 44); Commonwealth v.
Mercer, Docket No. CP-40-CR-0002384-2010 (Luzerne Cnty. Ct. Com. Pl.)
(Attach. No. 3-4). Therefore, the DUI Conviction qualifies as a prior sentence of
imprisonment of at least sixty (60) days under the Guidelines and properly carries
two (2) criminal history points. See U.S.S.G. § 4A1.1(b); U.S.S.G. § 4A1.2(c)(1).

                                         17
Conclusion

      Based upon our reasoning above, Defendant Mercer’s motion to vacate

sentence under 28 U.S.C. § 2255 (Doc. 486) will be denied. Additionally, we will

decline to issue a certificate of appealability. An appropriate order follows.



                                          BY THE COURT:



Date: October 31, 2019                    s/ James M. Munley
                                          JUDGE JAMES M. MUNLEY
                                          United States District Court




                                         18
Attachment 1
Criminal Cases: PROMIS/Gavel Public Access: Charge/Disposition



                          Page: 1


                                         Indictment/Accusation Detail
            CASE NUMBER    : 08002701                                            DEFENDANT NO : 001
            DEFENDANT NAME : MERCER                   DESMOND         J

            IND/ACC NO     :   09-02-00230-A  CHARG DOC: ACCUSATION              COUNT: 004
            CHARGE COUNT   :   001    CRIME TYPE : INDICTABLE OFFENSE    DEGREE : 2
            PRIMARY STATUTE:   2C:35-5B(2)       CDS - MANU/DIST/PWID - HEROIN/COCAINE - .5OZ
                AUX STATUTE:
            DRUG TYPE      :   HEROIN                            OFFENSE DATE : 00 00                 0000
            CDR NUMBER     :   W 20080003901427       CDR ISS DATE: 00 00 0000
            CDR REC DATE   :   00 00 0000     POLC CASE NO :              MUNIC DOC :

            INTERFACE IND :
            CHARGE COMMENTS:
            CHG DISP IND    : Y            CHG DISP DATE: 04     17       2009

            CHARGE ACTION : DISMISSED
            APPEALED IND   :                           RETRAXIT CODE:
            CHANGE STATUTE :
            CHG AUX STATUTE:
            PROSECUTOR     : KNUTSEN                  AMY             K           CHANGE DEGREE : 0



                               Copyrighted © 2007 - New Jersey Judiciary
                                          BUILD 2019.0.0.00.01
Criminal Cases: PROMIS/Gavel Public Access: Charge/Disposition



                               Page: 2


                                          Indictment/Accusation Detail
            CASE NUMBER    : 08002701                                            DEFENDANT NO : 001
            DEFENDANT NAME : MERCER                    DESMOND        J

            IND/ACC NO     :   09-02-00230-A  CHARG DOC: ACCUSATION             COUNT:                004
            CHARGE COUNT   :   002    CRIME TYPE : INDICTABLE OFFENSE    DEGREE : 3
            PRIMARY STATUTE:   2C:35-10A(1)      POSS CDS/ANALOG - SCHD I II III IV
                AUX STATUTE:
            DRUG TYPE      :   HEROIN                            OFFENSE DATE : 00 00                 0000
            CDR NUMBER     :   W 20080003901427       CDR ISS DATE: 00 00 0000
            CDR REC DATE   :   00 00 0000     POLC CASE NO :              MUNIC DOC :

            INTERFACE IND :
            CHARGE COMMENTS:
            CHG DISP IND    : Y             CHG DISP DATE: 02    18       2009

            CHARGE ACTION : GUILTY
            APPEALED IND   :                            RETRAXIT CODE:
            CHANGE STATUTE :
            CHG AUX STATUTE:
            PROSECUTOR     : KNUTSEN                   AMY            K           CHANGE DEGREE :



                                Copyrighted © 2007 - New Jersey Judiciary
                                           BUILD 2019.0.0.00.01
Criminal Cases: PROMIS/Gavel Public Access: Charge/Disposition



                               Page: 3


                                          Indictment/Accusation Detail
            CASE NUMBER    : 08002701                                            DEFENDANT NO : 001
            DEFENDANT NAME : MERCER                    DESMOND        J

            IND/ACC NO     :   09-02-00230-A  CHARG DOC: ACCUSATION              COUNT: 004
            CHARGE COUNT   :   003    CRIME TYPE : INDICTABLE OFFENSE     DEGREE : 3
            PRIMARY STATUTE:   2C:29-2A(3)       RESIST ARR/ELUD-USE/THREATEN FORCE AGAINST L
                AUX STATUTE:
            DRUG TYPE      :                                     OFFENSE DATE : 00 00                 0000
            CDR NUMBER     :   W 20080003901427       CDR ISS DATE: 00 00 0000
            CDR REC DATE   :   00 00 0000     POLC CASE NO :              MUNIC DOC :

            INTERFACE IND :
            CHARGE COMMENTS:
            CHG DISP IND    : Y             CHG DISP DATE: 02    18       2009

            CHARGE ACTION : GUILTY
            APPEALED IND   :                            RETRAXIT CODE:
            CHANGE STATUTE : 2C:29-2               RESIST ARR/ELUD-FLIGHT          PREVENTS ARREST
            CHG AUX STATUTE:
            PROSECUTOR     : KNUTSEN                   AMY            K           CHANGE DEGREE : 4



                                Copyrighted © 2007 - New Jersey Judiciary
                                           BUILD 2019.0.0.00.01
Criminal Cases: PROMIS/Gavel Public Access: Charge/Disposition



                               Page: 4


                                          Indictment/Accusation Detail
            CASE NUMBER    : 08002701                                            DEFENDANT NO : 001
            DEFENDANT NAME : MERCER                    DESMOND        J

            IND/ACC NO     :   09-02-00230-A  CHARG DOC: ACCUSATION                        COUNT: 004
            CHARGE COUNT   :   004    CRIME TYPE : INDICTABLE OFFENSE               DEGREE : 3
            PRIMARY STATUTE:   2C:29-3B(1)       HINDERING-ONESELF-HIDE            EVID UNDERLY 2 DEG+ O
                AUX STATUTE:
            DRUG TYPE      :                                     OFFENSE DATE : 00 00                 0000
            CDR NUMBER     :   W 20080003901427       CDR ISS DATE: 00 00 0000
            CDR REC DATE   :   00 00 0000     POLC CASE NO :              MUNIC DOC :

            INTERFACE IND :
            CHARGE COMMENTS:
            CHG DISP IND    : Y             CHG DISP DATE: 04    17       2009

            CHARGE ACTION : DISMISSED
            APPEALED IND   :                            RETRAXIT CODE:
            CHANGE STATUTE :
            CHG AUX STATUTE:
            PROSECUTOR     : KNUTSEN                   AMY            K           CHANGE DEGREE :



                                Copyrighted © 2007 - New Jersey Judiciary
                                           BUILD 2019.0.0.00.01
Attachment 2
Criminal Cases: PROMIS/Gavel Public Access: Aggregate Sentence



                               Page: 2


                                   Prior Fees                         Additional Fees
           CASE NUMBER   : 08002701                                                    DEF SEQ NO: 001
           DEFENDANT NAME: MERCER                       DESMOND         J         SENTENCE SEQ NO: 001

           CHARGING DOC    :   ACCUSATION                       CDR NO:                0000
           CHARGE COUNT    :   002 STATUTE : 2C:35-10A(1)       IND/ACC NO : 09-02-00230-A
           STATUTE         :   POSS CDS/ANALOG - SCHD I II III IV
           STATUTE DEG     :   THIRD DEGREE             SENTENCE CONT : AGGREGATE SENTENCE
           SENTENCE DISP   :   PART SUSPENDED       JAIL DAYS: 0150 INCAR LENGTH: 003Y00M000

           PLACE SENTENCE: CARE COMMISS/CORR       GAP: 0000 PRIOR SVC: 0000 ROSADO: 000
           PAROLE INELIG : 00Y00M000   PAROLE SUPERVISION: 00Y00M000   CSL/PSL   :
           PROBATION TIME: 03Y00M   COMM SERV HR: 0000   LICENSE SUSP : 006

           SENTENCE DATE : 04 17 2009
           JUDGE         : DANGLER                  JOHN          B     RO-1 :      RO-2 :
             ------------------------------FEES AND FINES---------------------------------
            SNSF :     150.00     LETF :        30.00   VCCA :          100.00
            LAB   :     50.00     DESI :                DEDR :         1000.00   PROB :      2.00
                  :                      :                   :                          :
                  :                      :                   :                          :


                                Copyrighted © 2007 - New Jersey Judiciary
                                           BUILD 2019.0.0.00.01
Criminal Cases: PROMIS/Gavel Public Access: Aggregate Sentence



                           Page: 1


                                     Prior Fees                         Additional Fees
           CASE NUMBER   : 08002701                                                      DEF SEQ NO: 001
           DEFENDANT NAME: MERCER                         DESMOND         J         SENTENCE SEQ NO: 002

           CHARGING DOC    :   ACCUSATION                       CDR NO:                0000
           CHARGE COUNT    :   002 STATUTE : 2C:35-10A(1)       IND/ACC NO : 09-02-00230-A
           STATUTE         :   POSS CDS/ANALOG - SCHD I II III IV
           STATUTE DEG     :   THIRD DEGREE             SENTENCE CONT : AGGREGATE SENTENCE
           SENTENCE DISP   :   INCARCER GENERAL     JAIL DAYS: 0151 INCAR LENGTH: 003Y00M000

           PLACE SENTENCE: CARE COMMISS/CORR       GAP: 0000 PRIOR SVC: 0000 ROSADO: 000
           PAROLE INELIG : 00Y00M000   PAROLE SUPERVISION: 00Y00M000   CSL/PSL   :
           PROBATION TIME: 00Y00M   COMM SERV HR: 0000   LICENSE SUSP : 006

           SENTENCE DATE : 03 05 2010
           JUDGE         : IRONSON                    DAVID         H     RO-1 :      RO-2 :
             ------------------------------FEES AND FINES---------------------------------
            SNSF :     150.00     LETF :          30.00   VCCA :          100.00
            LAB   :     50.00     DESI :                  DEDR :         1000.00   PROB :      2.00
                  :                      :                     :                          :
                  :                      :                     :                          :


                                Copyrighted © 2007 - New Jersey Judiciary
                                           BUILD 2019.0.0.00.01
Attachment 3
                                                     Magisterial District Judge 45-1-06
                                                                                   DOCKET
                                                                                                             Docket Number: MJ-45106-CR-0000169-2014
                                                                                                                                                 Criminal Docket
                                                                      Commonwealth of Pennsylvania
                                                                                  v.
                                                                         Desmond James Mercer
                                                                                                                                                                      Page 1 of 4

                                                                            CASE INFORMATION
Judge Assigned:                   Magisterial District Judge Paul J. Ware                 Issue Date:                    03/31/2014
OTN/LOTN:                         L 840525-0/L 840525-0                                   File Date:                     03/31/2014
Arresting Agency:                 Scranton City Police Dept                               Arrest Date:
Complaint/Incident #:             1403662                                                 Disposition:                   Waived for Court

County:                           Lackawanna                                              Disposition Date:              06/26/2014
Township:                         Scranton City                                           Case Status:                   Closed

                                                                          STATUS INFORMATION
Case Status                         Status Date              Processing Status
Closed                              06/27/2014               Case Transferred to Court of Common Pleas
                                    06/26/2014               Completed
                                    06/26/2014               Case Balance Due
                                    05/30/2014               Awaiting Preliminary Hearing
                                    03/31/2014               Awaiting Preliminary Hearing
                                                                            CALENDAR EVENTS
Case Calendar                          Schedule                                                                                                          Schedule
Event Type                             Start Date        Start Time       Room                               Judge Name                                  Status
Preliminary Hearing                    05/01/2014        9:15 am                                             Magisterial District Judge Paul             Continued
                                                                                                             J. Ware

Preliminary Arraignment                05/30/2014        12:30 pm                                            Magisterial District Judge                  Scheduled
                                                                                                             Terrence V. Gallagher

Preliminary Hearing                    06/05/2014        9:15 am                                             Magisterial District Judge                  Continued
                                                                                                             Terrence V. Gallagher

Preliminary Hearing                    06/26/2014        10:30 am                                            Magisterial District Judge Paul             Scheduled
                                                                                                             J. Ware

Formal Arraignment                     08/08/2014        9:00 am                                                                                         Scheduled


                                                                               CONFINEMENT
Confinement Location                                        Confinement Type                     Confinement Reason                            Confinement           Confinement
                                                                                                                                                      Date             End Date
Case Confinement
Lackawanna County Prison                                    County Jail                          Unable to Post Bail                              05/30/2014




MDJS 1200                                                                                                                                            Printed: 10/28/2019 11:53 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9101 et seq.) may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                                                     Magisterial District Judge 45-1-06
                                                                                   DOCKET
                                                                                                             Docket Number: MJ-45106-CR-0000169-2014
                                                                                                                                                 Criminal Docket
                                                                      Commonwealth of Pennsylvania
                                                                                  v.
                                                                         Desmond James Mercer
                                                                                                                                                                    Page 2 of 4

                                                                       DEFENDANT INFORMATION
Name:                             Mercer, Desmond James                                   Sex:                            Male
Date of Birth:                    10/26/1987                                              Race:                           Black
Address(es):
Home
Nanticoke, PA 18634

Advised of His Right to Apply for Assignment of Counsel?                       No
Public Defender Requested by the Defendant?                                    No
Application Provided for Appointment of Public Defender?                       No
Has the Defendant Been Fingerprinted?                                          Yes

                                                                           CASE PARTICIPANTS
Participant Type                                          Participant Name
Arresting Officer                                         Megivern, John T.
Defendant                                                 Mercer, Desmond James

                                                                                       BAIL
Bail Set:                                                                                                                                   Nebbia Status: None
Bail Action Type                         Bail Action Date            Bail Type                                   Percentage                               Amount
Set                                      05/30/2014                  Monetary                                                                          $10,000.00


                                                                                   CHARGES
            # Charge                            Grade Description                                                             Offense Dt.     Disposition
            1 75 § 3802 §§ D3*                        DUI: Controlled Substance - Combination                                 02/01/2014      Waived for Court
                                                      Alcohol/Drugs - 1st Offense
            2 75 § 3802 §§ C*                         DUI: Highest Rte of Alc (BAC .16+) 1st Off                              02/01/2014      Waived for Court
            3 35 § 780-113 §§ A31                        Poss Of Marijuana                                                    02/01/2014      Waived for Court
            4 35 § 780-113 §§ A32                        Use/Poss Of Drug Paraph                                              02/01/2014      Waived for Court
            5 75 § 3802 §§ A1*                           DUI: Gen Imp/Inc of Driving Safely - 1st Off                         02/01/2014      Waived for Court
            6 75 § 3736 §§ A                             Reckless Driving                                                     02/01/2014      Waived for Court
            7 75 § 1543 §§ A                             Driv While Oper Priv Susp Or Revoked                                 02/01/2014      Waived for Court




MDJS 1200                                                                            Page 2 of 4                                                     Printed: 10/28/2019 11:53 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9101 et seq.) may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                                                     Magisterial District Judge 45-1-06
                                                                                   DOCKET
                                                                                                             Docket Number: MJ-45106-CR-0000169-2014
                                                                                                                                                 Criminal Docket
                                                                      Commonwealth of Pennsylvania
                                                                                  v.
                                                                         Desmond James Mercer
                                                                                                                                                                    Page 3 of 4

                                                                DISPOSITION / SENTENCING DETAILS

Case Disposition                                                              Disposition Date                          Was Defendant Present?
Waived for Court                                                              06/26/2014                                Yes
    Offense Seq./Description                                                               Offense Disposition
    1 DUI: Controlled Substance - Combination Alcohol/Drugs - 1st                          Waived for Court
    Offense
    2 DUI: Highest Rte of Alc (BAC .16+) 1st Off                                           Waived for Court

    3 Poss Of Marijuana                                                                    Waived for Court

    4 Use/Poss Of Drug Paraph                                                              Waived for Court

    5 DUI: Gen Imp/Inc of Driving Safely - 1st Off                                         Waived for Court

    6 Reckless Driving                                                                     Waived for Court

    7 Driv While Oper Priv Susp Or Revoked                                                 Waived for Court


                                                                        ATTORNEY INFORMATION
Public Defender                                                                        Assistant District Attorney
Name: Curt Michael Parkins, Esq.                                                       Name: Brian J. Gallagher, Esq.
Representing: Mercer, Desmond James                                                    Representing: Commonwealth of Pennsylvania
Counsel Status: Active                                                                 Counsel Status: Active
Supreme Court No.: 310571                                                              Supreme Court No.: 311833
Phone No.: 570-344-2355                                                                Phone No.: 570-963-6716
Address:         205 - 207 N.Washington Ave.                                           Address:         Lackawanna Cnty D.A. Office
                 Suite C                                                                                415 Spruce Street
                 Scranton, PA 18503                                                                     Scranton, PA 18503

                                                                    DOCKET ENTRY INFORMATION
Filed Date        Entry                                                    Filer                                             Applies To
06/26/2014        Waived for Court                                         Magisterial District Judge Theodore               Desmond James Mercer, Defendant
                                                                           J. Giglio
06/26/2014        Waiver of Preliminary Hearing                            Curt Michael Parkins, Esq.                        Desmond James Mercer, Defendant
05/30/2014        Commitment Printed - Unable to Post Bail                 Magisterial District Court 45-1-06                Desmond James Mercer, Defendant
04/15/2014        Certified Summons Undeliverable                          Magisterial District Court 45-1-06                Desmond James Mercer, Defendant
04/02/2014        Summons Issued                                           Magisterial District Court 45-1-06                Desmond James Mercer, Defendant
04/02/2014        Certified Summons Issued                                 Magisterial District Court 45-1-06                Desmond James Mercer, Defendant
03/31/2014        Criminal Complaint Filed                                 Magisterial District Court 45-1-06




MDJS 1200                                                                           Page 3 of 4                                                      Printed: 10/28/2019 11:53 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9101 et seq.) may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                                                     Magisterial District Judge 45-1-06
                                                                                   DOCKET
                                                                                                             Docket Number: MJ-45106-CR-0000169-2014
                                                                                                                                                 Criminal Docket
                                                                      Commonwealth of Pennsylvania
                                                                                  v.
                                                                         Desmond James Mercer
                                                                                                                                                                    Page 4 of 4

                                                                   CASE FINANCIAL INFORMATION

Case Balance:                $0.00              Next Payment Amt:
Last Payment Amt:                               Next Payment Due Date:
                                                                                                                      Non-Monetary
                                                                  Assessment Amt            Adjustment Amt             Payment Amt            Payment Amt             Balance
Miscellaneous Issuances                                                   $17.00                   ($17.00)                    $0.00               $0.00                $0.00




MDJS 1200                                                                           Page 4 of 4                                                      Printed: 10/28/2019 11:53 am

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
omissions on these docket sheets. Docket sheet information should not be used in place of a criminal history background check, which can only be
provided by the Pennsylvania State Police. Employers who do not comply with the provisions of the Criminal History Record Information Act (18 Pa.C.S.
Section 9101 et seq.) may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
Attachment 4
                      COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-35-CR-0001326-2014
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                              Page 1 of 9
                                                                             v.
                                                                    Desmond James Mercer
                                                                    CASE INFORMATION
Judge Assigned:                                                                   Date Filed: 06/27/2014                  Initiation Date: 03/31/2014
OTN: L 840525-0                       LOTN:                                       Originating Docket No: MJ-45106-CR-0000169-2014
Initial Issuing Authority: Paul J. Ware                                           Final Issuing Authority: Paul J. Ware
Arresting Agency: Scranton City Police Dept                                       Arresting Officer: Megivern, John T.
Complaint/Incident #: 1403662
Case Local Number Type(s)                                                         Case Local Number(s)


                                                                     STATUS INFORMATION
Case Status:      Closed                       Status Date              Processing Status                                           Complaint Date:         03/31/2014
                                               10/29/2014               Sentenced/Penalty Imposed
                                               10/14/2014               Awaiting PSI
                                               10/14/2014               Awaiting Sentencing
                                               08/08/2014               Awaiting Sentencing
                                               07/31/2014               Awaiting Formal Arraignment
                                               07/08/2014               Awaiting Pre-Trial Conference
                                               07/07/2014               Awaiting Trial Scheduling
                                               06/27/2014               Awaiting Filing of Information


                                                                        CALENDAR EVENTS
 Case Calendar                  Schedule          Start             Room                           Judge Name                                    Schedule
 Event Type                     Start Date        Time                                                                                           Status
 Arraignment                    08/08/2014          9:00 am                                                                                      Scheduled
 Sentencing                     10/29/2014          1:30 pm                                        Judge Vito P. Geroulo                         Scheduled
 Fines and Cost                 03/18/2016        12:30 pm                                                                                       Scheduled
 Contempts
                                                                DEFENDANT INFORMATION
Date Of Birth:                    10/26/1987                  City/State/Zip: Nanticoke, PA 18634


                                                                     CASE PARTICIPANTS
Participant Type                                       Name
Defendant                                              Mercer, Desmond James

                                                                       BAIL INFORMATION
Mercer, Desmond James                                                                                                                            Nebbia Status: None

  Bail Action                      Date              Bail Type                       Percentage              Amount
                                                                                                                           Bail Posting Status              Posting Date

  Set                              05/30/2014        Monetary                                            $10,000.00
                                                                             CHARGES
   Seq.          Orig Seq.    Grade       Statute                        Statute Description                                      Offense Dt.        OTN

CPCMS 9082                                                                                                                                               Printed: 10/28/2019

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                      COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-35-CR-0001326-2014
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                              Page 2 of 9
                                                                            v.
                                                                   Desmond James Mercer
                                                                        CHARGES
   Seq.        Orig Seq.      Grade       Statute                        Statute Description                                       Offense Dt.       OTN
   1            1             M           75 § 3802 §§ D3*               DUI: Controlled Substance - Combination                   02/01/2014        L 840525-0
                                                                         Alcohol/Drugs - 1st Offense
   2            2             M           75 § 3802 §§ C*                DUI: Highest Rte of Alc (BAC .16+) 1st Off                02/01/2014        L 840525-0
   3            3             M           35 § 780-113 §§ A31            Poss Of Marijuana                                         02/01/2014        L 840525-0
   4            4             M           35 § 780-113 §§ A32            Use/Poss Of Drug Paraph                                   02/01/2014        L 840525-0
   5            5             M           75 § 3802 §§ A1*               DUI: Gen Imp/Inc of Driving Safely - 1st Off              02/01/2014        L 840525-0
   6            6             S           75 § 3736 §§ A                 Reckless Driving                                          02/01/2014        L 840525-0
   7            7             S           75 § 1543 §§ A                 Driv While Oper Priv Susp Or Revoked                      02/01/2014        L 840525-0
                                                          DISPOSITION SENTENCING/PENALTIES
Disposition
  Case Event                                                               Disposition Date                               Final Disposition
    Sequence/Description                                                     Offense Disposition                              Grade       Section
       Sentencing Judge                                                        Sentence Date                                       Credit For Time Served
          Sentence/Diversion Program Type                                           Incarceration/Diversionary Period                 Start Date
               Sentence Conditions

Waived for Court (Lower Court)                   Defendant Was Present
  Lower Court Disposition                                                  06/26/2014                                     Not Final
    1 / DUI: Controlled Substance - Combination                              Waived for Court (Lower Court)                   M             75 § 3802 §§ D3*
    Alcohol/Drugs - 1st Offense
    2 / DUI: Highest Rte of Alc (BAC .16+) 1st Off                            Waived for Court (Lower Court)                   M            75 § 3802 §§ C*
    3 / Poss Of Marijuana                                                     Waived for Court (Lower Court)                   M            35 § 780-113 §§ A31
    4 / Use/Poss Of Drug Paraph                                               Waived for Court (Lower Court)                   M            35 § 780-113 §§ A32
    5 / DUI: Gen Imp/Inc of Driving Safely - 1st Off                          Waived for Court (Lower Court)                   M            75 § 3802 §§ A1*
    6 / Reckless Driving                                                      Waived for Court (Lower Court)                   S            75 § 3736 §§ A
    7 / Driv While Oper Priv Susp Or Revoked                                  Waived for Court (Lower Court)                   S            75 § 1543 §§ A
Guilty Plea               Defendant Was Present
  Pre-Trial Conference                                                     08/08/2014                                     Final Disposition
    1 / DUI: Controlled Substance - Combination                              Nolle Prossed                                    M           75 § 3802 §§ D3*
    Alcohol/Drugs - 1st Offense
       Geroulo, Vito P.                                                          10/29/2014
    2 / DUI: Highest Rte of Alc (BAC .16+) 1st Off                            Guilty Plea                                      M            75 § 3802 §§ C*
       Geroulo, Vito P.                                                          10/29/2014
          Confinement                                                              Min of 3.00 Months
                                                                                   Max of 6.00 Months
                                                                                   Other
               ahsp, 12m lic susp no da/ or llp

    3 / Poss Of Marijuana                                                     Nolle Prossed                                    M            35 § 780-113 §§ A31


CPCMS 9082                                                                                                                                               Printed: 10/28/2019

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                        COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                               DOCKET
                                                                                                            Docket Number: CP-35-CR-0001326-2014
                                                                                                                                  CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                                Page 3 of 9
                                                                            v.
                                                                   Desmond James Mercer
                                                            DISPOSITION SENTENCING/PENALTIES
Disposition
    Case Event                                                               Disposition Date                               Final Disposition
      Sequence/Description                                                     Offense Disposition                              Grade       Section
        Sentencing Judge                                                         Sentence Date                                       Credit For Time Served
            Sentence/Diversion Program Type                                           Incarceration/Diversionary Period                 Start Date
                 Sentence Conditions

        Geroulo, Vito P.                                                           10/29/2014
      4 / Use/Poss Of Drug Paraph                                               Nolle Prossed                                    M            35 § 780-113 §§ A32
        Geroulo, Vito P.                                                           10/29/2014
      5 / DUI: Gen Imp/Inc of Driving Safely - 1st Off                          Nolle Prossed                                    M            75 § 3802 §§ A1*
        Geroulo, Vito P.                                                           10/29/2014
      6 / Reckless Driving                                                      Nolle Prossed                                    S            75 § 3736 §§ A
        Geroulo, Vito P.                                                           10/29/2014
      7 / Driv While Oper Priv Susp Or Revoked                                  Nolle Prossed                                    S            75 § 1543 §§ A
        Geroulo, Vito P.                                                           10/29/2014

    COMMONWEALTH INFORMATION                                                         ATTORNEY INFORMATION
    Name:             Lackawanna County District Attorney's                          Name:          Curt Michael Parkins *
                      Office                                                                        Public Defender
                      Prosecutor                                                     Supreme Court No:      310571
    Supreme Court No:                                                                Rep. Status:                   Lower Court
    Phone Number(s):                                                                 Phone Number(s):
        570-963-6717            (Phone)                                                  570-344-2355               (Phone)
    Address:                                                                         Address:
         Lackawanna County Courthouse                                                      205207 N Washington Ave Ste C
         200 North Washington Avenue                                                       Scranton, PA 18503
         Scranton, PA 18503
                                                                                     Representing: Mercer, Desmond James
                                                                                     * Entry of Appearance Not Filed

                                                                                ENTRIES
Sequence Number                   CP Filed Date                     Document Date                                  Filed By

1                                 05/30/2014                                                                       Gallagher, Terrence V.
    Bail Set - Mercer, Desmond James


1                                 06/27/2014                                                                       Court of Common Pleas -
                                                                                                                   Lackawanna County
    Original Papers Received from Lower Court


2                                 06/27/2014                                                                       Parkins, Curt Michael
    Request for Bill of Particulars

CPCMS 9082                                                                                                                                                 Printed: 10/28/2019

             Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
             System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
            data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
            only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                           Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                        COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-35-CR-0001326-2014
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 4 of 9
                                                                             v.
                                                                    Desmond James Mercer
                                                                         ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By


3                                06/27/2014                                                                       Parkins, Curt Michael
    Request for Pre-Trial Discovery and Inspection


1                                07/07/2014                                                                       Commonwealth of Pennsylvania
    Pre-Trial Conference Notice


1                                07/08/2014                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Waiver of Arraignmernt Filed


1                                07/31/2014                                                                       Commonwealth of Pennsylvania
    Information Filed


1                                08/08/2014                                                                       Geroulo, Vito P.
    Pre-Trial Conference Held


2                                08/08/2014                                                                       Geroulo, Vito P.
    Guilty Plea


3                                08/08/2014                                                                       Rinaldi, Mary F.
    DL-21 to be Prepared


4                                08/08/2014                                                                       Rinaldi, Mary F.
    DL-21D to be Prepared


1                                08/26/2014                                                                       Geroulo, Vito P.
    Order Revoking Bail


2                                08/26/2014                                                                       Pizzo, Andrew
    Petition for Release of Surety


1                                08/27/2014                                                                       Commonwealth of Pennsylvania
    Petition for Writ of Habeas Corpus AD Prosequendum


2                                08/27/2014                                                                       Barrasse, Michael J.
    Writ of Habeas Corpus AD Prosequendum


1                                09/24/2014                                                                       Geroulo, Vito P.
    Order Granting Petition for Release of Surety (Andrew Pizzo Bail Bonds)

CPCMS 9082                                                                                                                                                Printed: 10/28/2019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-35-CR-0001326-2014
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 5 of 9
                                                                             v.
                                                                    Desmond James Mercer
                                                                         ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By


1                                10/17/2014                                                                       Commonwealth of Pennsylvania
    Petition for Writ of Habeas Corpus AD Prosequendum


2                                10/17/2014                                                                       Geroulo, Vito P.
    Writ of Habeas Corpus AD Prosequendum


1                                10/29/2014                                                                       Geroulo, Vito P.
    Order - Sentence/Penalty Imposed


2                                10/29/2014                                                                       Geroulo, Vito P.
    Defendant's Rights at Sentencing


1                                10/30/2014                                                                       Parkins, Curt Michael
    Motion for Reconsideration of Sentence


2                                10/30/2014                                                                       Geroulo, Vito P.
    Order Denying Motion for Reconsideration of Sentence


1                                10/31/2014                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Penalty Assessed


2                                10/31/2014                                                                       Rinaldi, Mary F.
    Court Commitment State or County Correctional Institution


3                                10/31/2014                                                                       Rinaldi, Mary F.
    Entry of Civil Judgment


4                                10/31/2014                                                                       Rinaldi, Mary F.
    DL-21D was prepared


5                                10/31/2014                                                                       Rinaldi, Mary F.
    DL-21 was prepared


1                                11/03/2014                                                                       Unknown Filer
    DL-21D Sent to PennDOT


2                                11/03/2014                                                                       Unknown Filer
    DL-21 Sent to PennDOT

CPCMS 9082                                                                                                                                                Printed: 10/28/2019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-35-CR-0001326-2014
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                               Page 6 of 9
                                                                             v.
                                                                    Desmond James Mercer
                                                                         ENTRIES
Sequence Number                  CP Filed Date                     Document Date                                  Filed By


3                                11/03/2014                                                                       Commonwealth of Pennsylvania
    Commonwealth's Answer to Defendant's Petition for Reconsideration of Sentence


4                                11/03/2014                                                                       Lackawanna County Probation
                                                                                                                  Department
    Guideline Sentence Form


5                                11/03/2014                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Payment Plan Introduction Letter


1                                06/16/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 80 Days Overdue


1                                07/30/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 124 Days Overdue


1                                08/26/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 151 Days Overdue


1                                10/14/2015                                                                       Geroulo, Vito P.
    PROBATION Terminated


2                                10/14/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 200 Days Overdue


1                                11/30/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 247 Days Overdue


2                                12/15/2015                                                                       Court of Common Pleas -
                                                                                                                  Lackawanna County
    Delinquency Notice Filed - 262 Days Overdue


1                                03/15/2016                                                                       Geroulo, Vito P.
    Detainer fines and costs - $2680.00

CPCMS 9082                                                                                                                                                Printed: 10/28/2019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                     COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                            DOCKET
                                                                                                         Docket Number: CP-35-CR-0001326-2014
                                                                                                                               CRIMINAL DOCKET
                                                                                                                                                          Court Case


                                                               Commonwealth of Pennsylvania
                                                                                                                                                             Page 7 of 9
                                                                           v.
                                                                  Desmond James Mercer
                                                                       ENTRIES
Sequence Number                CP Filed Date                     Document Date                                   Filed By


                                                                PAYMENT PLAN SUMMARY
Payment Plan No                     Payment Plan Freq.                       Next Due Date                  Active                                       Overdue Amt
Responsible Participant                                                                                     Suspended                                   Next Due Amt
35-2014-P000002490                  Monthly                                  03/28/2015                    Yes                                              $2,680.00
Mercer, Desmond James                                                                                      No                                                $100.00

                  Payment Plan History:        Receipt Date                            Payor Name                           Participant Role                     Amount




CPCMS 9082                                                                                                                                              Printed: 10/28/2019

          Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
          System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
         data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
         only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                        Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                      COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                             DOCKET
                                                                                                          Docket Number: CP-35-CR-0001326-2014
                                                                                                                                CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                               Commonwealth of Pennsylvania
                                                                                                                                                              Page 8 of 9
                                                                           v.
                                                                  Desmond James Mercer
                                                              CASE FINANCIAL INFORMATION
                    Last Payment Date:                                                                                                Total of Last Payment:
   Mercer, Desmond James                                        Assessment                Payments            Adjustments          Non Monetary                     Total
     Defendant                                                                                                                        Payments
   Costs/Fees
   Miscellaneous Issuances                                            $17.00                  $0.00                  $0.00                  $0.00                 $17.00
   ATJ                                                                 $3.00                  $0.00                  $0.00                  $0.00                  $3.00
   Automation Fee (Lackawanna)                                         $5.00                  $0.00                  $0.00                  $0.00                  $5.00
   Booking Center Fee (Lackawanna)                                  $300.00                   $0.00                  $0.00                  $0.00             $300.00
   CJES                                                                $2.25                  $0.00                  $0.00                  $0.00                  $2.25
   Commonwealth Cost - HB627 (Act 167                                 $10.05                  $0.00                  $0.00                  $0.00                 $10.05
   of 1992)
   Costs of Prosecution - CJEA                                        $50.00                  $0.00                  $0.00                  $0.00                 $50.00
   County Court Cost (Act 204 of 1976)                                $32.70                  $0.00                  $0.00                  $0.00                 $32.70
   Crime Victims Compensation (Act 96 of                              $35.00                  $0.00                  $0.00                  $0.00                 $35.00
   1984)
   Emergency Medical Services (Act 45 of                              $10.00                  $0.00                  $0.00                  $0.00                 $10.00
   1985)
   Firearm Education and Training Fund                                 $5.00                  $0.00                  $0.00                  $0.00                  $5.00
   JCPS                                                               $10.25                  $0.00                  $0.00                  $0.00                 $10.25
   Judicial Computer Project                                           $8.00                  $0.00                  $0.00                  $0.00                  $8.00
   PA Transportation Trust Surcharge                                  $75.00                  $0.00                  $0.00                  $0.00                 $75.00
   State Court Costs (Act 204 of 1976)                                $11.75                  $0.00                  $0.00                  $0.00                 $11.75
   Substance Abuse Education (Act 198 of                            $150.00                   $0.00                  $0.00                  $0.00             $150.00
   2002)
   Substance Abuse Education (Act 198 of                            $150.00                   $0.00                  $0.00                  $0.00             $150.00
   2002)
   Victim Witness Service (Act 111 of 1998)                           $25.00                  $0.00                  $0.00                  $0.00                 $25.00
   Clinical Lab (Lackawanna)                                          $25.00                  $0.00                  $0.00                  $0.00                 $25.00
   County Costs (Lackawanna)                                          $15.00                  $0.00                  $0.00                  $0.00                 $15.00
   Plea F/M (Lackawanna)                                            $120.00                   $0.00                  $0.00                  $0.00             $120.00
   OSP (Lackawanna/State) (Act 35 of                                  $97.50                  $0.00                  $0.00                  $0.00                 $97.50
   1991)
   OSP (Lackawanna/State) (Act 35 of                                  $97.50                  $0.00                  $0.00                  $0.00                 $97.50
   1991)
   DA's DUI Center (Lackawanna)                                     $225.00                   $0.00                  $0.00                  $0.00             $225.00
   Adult Probation Drug Test Fund                                   $150.00                   $0.00                  $0.00                  $0.00             $150.00
   (Lackawanna)
   Admin Fee (Lackawanna)                                             $50.00                  $0.00                  $0.00                  $0.00                 $50.00

                                  Costs/Fees Totals:              $1,680.00                   $0.00                  $0.00                  $0.00           $1,680.00

CPCMS 9082                                                                                                                                               Printed: 10/28/2019

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
           System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                         Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
                       COURT OF COMMON PLEAS OF LACKAWANNA COUNTY
                                                                              DOCKET
                                                                                                           Docket Number: CP-35-CR-0001326-2014
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                            Court Case


                                                                Commonwealth of Pennsylvania
                                                                                                                                                               Page 9 of 9
                                                                            v.
                                                                   Desmond James Mercer
                                                               CASE FINANCIAL INFORMATION
   Mercer, Desmond James                                         Assessment                Payments            Adjustments          Non Monetary                    Total
     Defendant                                                                                                                         Payments


   Fines
   Title 75, DUI (Motor License Fund)                                $500.00                   $0.00                  $0.00                  $0.00             $500.00
   Title 75, DUI (Motor License Fund)                                $500.00                   $0.00                  $0.00                  $0.00             $500.00

                                          Fines Totals:            $1,000.00                   $0.00                  $0.00                  $0.00           $1,000.00

                                         Grand Totals:             $2,680.00                   $0.00                  $0.00                  $0.00           $2,680.00

     ** - Indicates assessment is subrogated




CPCMS 9082                                                                                                                                                Printed: 10/28/2019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
